Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Application
In response to the non-final rejection mailed 12/3/2021, Pro Se applicant filed a non-compliant response on 1/5/2022. Although a non-compliant notice was not mailed out, the examiner noticed the application was about to go abandoned and contacted the Pro Se applicant on 5/16/2022 to alert him to the situation.
On 5/19/2022, Pro Se applicant submitted a Supplemental Amendment, but since the Supplemental Amendment was considered non-compliant, it is not being considered. A Notice of Non-Compliant Amendment was mailed 5/31/2022, wherein the Pro Se applicant was granted a two-month response time.  The non-compliance was due to improper claim editing markings and lack of claim status identifiers.
On 6/1/2022, Pro Se applicant submitted another Supplemental Amendment (identified as Doc Code “LET” in the file wrapper), but again this Supplemental Amendment was considered non-compliant due to a misunderstanding of the Pro Se applicant as to how to properly edit the claims of the amendment; therefore, it is not being considered. 
On 6/10/2022, Pro Se applicant submitted another Supplemental Amendment, but again this Supplemental Amendment was considered non-compliant due to Pro Se applicant’s misunderstanding of the as to how to properly edit the claims of the amendment; therefore, it is not being considered.
On 6/23/2022, the examiner initiated a telephonic interview summary to assist the Pro Se inventor in what to do to get his amendment to the claims to be in proper form.
A “Failure to Acceptably Respond to Notice of Non-Compliant Amendment” was mailed on 6/27/2022, noting that “No new Time Period for Reply is Provided”. In other words, the two-month period given in the Notice of Non-Compliance of 5/31/2022 would not be extended further.
On 6/27/2022, Pro Se applicant submitted another Supplemental Amendment to address the issues with the claim markings, which is being considered.
Examiner acknowledges receipt of amendment received 1/5/2022 and supplemental amendment received 6/27/2022 to application 17/074,531. Claims 1 and 6 are amended, and claims 2-5 are left as original.


Response to Arguments
Specification
Applicant’s arguments, see Cover Page of the Amendment and page titled “Abstract”, filed 6/27/2022, with respect to the objection to the abstract of the disclosure have been fully considered and are persuasive.  The objection of the abstract of the disclosure has been withdrawn. 
Also, although applicant submitted a complete specification, it is understood by the statement on the cover page of the amendment that neither the specification nor the drawings contain new matter.
Note to Pro Se, in future amendments, there is no need to submit the specification or the drawings if no changes have been introduced.
Claim Objections
Applicant’s arguments, see page titled “claim”, filed 6/27/2022, with respect to objections to the claims have been mostly considered and are persuasive.  However one period “.” was not removed in claim 6 (see line 3 of the second page of the claims).  The objection of the claims still stands. 
Note to Pro Se, applicant is requested to number the pages of his response to aid in the identification of elements of the application in future Office actions.
Claim Rejections - 35 USC § 112
Applicant's arguments filed 6/27/2022, failed to respond to the 112 rejection of claims 1-5.  The examiner suggests editing claim 1 by deleting the words “identification of” from the phrase “identification of a vehicle …” using the [[identification of]] markings to overcome the rejection.  
Claim Rejections - 35 USC § 102
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Note to Pro Se, be sure to indicate any claim you intend to amend by using the status identifier (Currently Amended) at the beginning of the claim (this goes for all claims which you intend to amend).  If you are not amending some claims, use the status identifier (Original) to indicate the claim has never been amended, or (Previously Presented) if you amended the claim in a previous amendment. Use the status identifier (Canceled) if you are deleting/canceling a claim, and the status identifier (New) if you are adding a claim(s).


Note to Pro Se, The Final Rejection Starts here.  Please address each objection and/or rejection given below in your next response to assure a compliant amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  The amendment is written: “1.  (Claim 6) (currently amended) A method … “
It should have been written:
“1.  (currently amended) A method … “
It is obvious “claim 6” should have been “claim 1”, therefore in the interest of compact prosecution, the examiner assumes this is just a typographical error, and will consider this claim as claim 1.  
Appropriate correction is required.
Note to Pro Se, in all claims, the “(claim x)” is not necessary as indicated in the example above, just the number of the claim and the status identifier in parenthesis.


Claim 6 is objected to because of the following informalities:  Remove the period “.” on line 3 of the second page of the claims.
Note to Pro Se, as we have discussed, each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims.  See MPEP 608.01(m).
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of charging the battery of an electric vehicle by generating electricity by a generator which is propelled by wind flowing across a turbine when the vehicle is moving, does not reasonably provide enablement for “identification of” in the claim limitations “identification of a vehicle utilizing the wind electric power generation battery charging or powering technology” and “identification of the electric vehicle utilizing a wind electric power generator wind or air inlet”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding Claim 1, The claim refers to “identification of a vehicle utilizing the wind electric power generation battery charging or powering technology” and “identification of the electric vehicle utilizing a wind electric power generator wind or air inlet” which is not found in the drawings or the specification of the disclosure, and is difficult to understand what the applicant is claiming, i.e. detecting an identification code/signal of some sort, detecting the system is installed in a certain type of vehicle, etc. It is difficult to understand what the Applicant means by the phrase “identification of”.
Note to Pro Se, since applicant did not provide arguments in his response(es) to the 112 rejection in the Office action of 12/3/2021, the rejection under 35 USC § 112 remains the same as in the previous rejection.  To overcome the rejection under 35 USC § 112, the examiner suggests editing claim 1 by deleting the words “identification of” from the phrase “identification of a/the vehicle …” using the [[identification of]] markings (Two instances, lines 7 and 9).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by York et al. U.S. Patent 8,434,574 B1 (hereinafter York).
Regarding Claim 1, York teaches a method for the charging of a future or existing battery system in partial or fully electric powered vehicle with a wind electric power generation system installed in land, air or water vehicle (York, Col. 1, Lines 38-44; Col. 1, Line 65 through Col. 2, Line 9, and Col. 3, Lines 27-31), the method comprising generation of a first electric vehicle power from the wind electric power generator from the movement of the equipped vehicle or wind on a propeller (York, Figs. 1-3; Col. 2, Lines 13-24, 41-44 and 64-65), identification of a vehicle utilizing the wind electric power generation battery charging or powering technology (York, Fig. 1, Element 12; Col. 2, Line 13 and Fig. 3, Element 112; Col. 3, Lines 27-29. Where the vehicle is identified in the drawings as either a car or a plane, but could be any type of electric powered vehicle; Col. 1, Line 65 through Col. 2, Line 9), identification of the electric vehicle utilizing a wind electric power generator wind or air inlet (York, Figs. 1-3, Element 18/118; Col. 2, Lines 15-19, “air intake duct”), movement of wind or air for the rotation of the propeller (York, Figs. 1-2, Element 44; Col. 2, Lines 64-65, “turbine propellers”) of the vehicle wind electric power generator (York, Fig. 2, Element 48; Col. 3, Lines 3-5, “alternator generator”), electric power from the vehicle wind electric power generator to power the electric vehicle existing battery system (York, Figs. 1-2, Element 16; Col. 3, Lines 12-15, “vehicle battery”),  electricity from the vehicle wind electric power generator is transmitted over wire connections (York, Fig. 1, Element 62; Col. 3, Lines 12-15, “battery power lines”), wind or air will be exhausted through the vehicle wind electric power generation exhaust port (York, Fig. 2; Element 40; Col. 3, Lines 1-2, “exit port”), generated wind electric power will power the electric vehicle battery to travel for longer duration without stopping for battery recharging (York, Col. 3, Lines 12-15, and Lines 29-31).
Regarding Claim 2, The York reference discloses the claimed invention as stated above in claim 1.  Furthermore, York teaches further comprising electricity generation by the movement wind or air on the electric vehicle for the main purpose of powering or recharging of the existing electric vehicle battery (York, Col. 3, Lines 3-15). 
Regarding Claim 3, The York reference discloses the claimed invention as stated above in claim 1.  Furthermore, York teaches where the vehicle wind power electricity generation is caused by the movement of the equipped electric vehicle and continues in progress until the vehicle comes to a stop or until the generator propeller stop rotating (York, Col. 1, Line 65 through Col. 2, Line 13). 
Regarding Claim 4, The York reference discloses the claimed invention as stated above in claim 1.  Furthermore, York teaches where the generation of the first vehicle wind electric power from the movement of the electric vehicle comprises of an electricity generation and transmission to an existing electric vehicle battery system (York, Col. 1, Line 65 through Col. 2, Line 24); 
Regarding Claim 5, The York reference discloses the claimed invention as stated above in claim 1.  Furthermore, York teaches further comprising using an inlet for wind or air (York, Figs. 1-3, Element 18/118; Col. 2, Lines 15-19, “air intake duct”) on the electric vehicle (York, Col. 1, Lines 38-44; Col. 1, Line 65 through Col. 2, Line 9, and Col. 3, Lines 27-31), mainly for powering, charging and extending the battery electric power and travel distance of the electric vehicle (York, Col. 3, Lines 12-15, and Lines 29-31). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over York et al. U.S. Patent 8,434,574 B1 (hereinafter York) in view of Paasch U.S. PGPub 2010/0225282 A1 (hereinafter Paasch).
Regarding Claim 6, York teaches a system for allowing an electric vehicle (York, Fig. 1, Element 12; Col. 2, Line 13) to receive electric power from a vehicle wind electric power generation system (York, Fig. 1, Element 10; Col. 1, Lines 38-44; Col. 1, Line 65 through Col. 2, Line 9, and Col. 3, Lines 27-31, “wind propulsion power system”) comprising a wind electric power generator (York, Fig. 2, Element 48; Col. 3, Lines 3-5, “alternator generator”) and a existing or future electric vehicle battery powering system (York, Col. 1, Line 65 through Col. 2, Line 13), the vehicle wind electric power generator is capable of generating and transmitting electric power to the electric vehicle existing or future battery power system (York, Figs. 1-2, Element 16; Col. 3, Lines 12-15, “vehicle battery”), software and hardware for function of the vehicle wind electric powering system (York, Col. 1, Lines 38-44; Col. 1, Line 65 through Col. 2, Line 9, and Col. 3, Lines 27-31), advance sensors and monitoring technologies implemented as a major feature to in the functioning of the vehicle wind power electricity generating system (York, inherent in any battery charging system), after wind or air entered through the inlet (York, Figs. 1-3, Element 18/118; Col. 2, Lines 15-19, “air intake duct”) and made contact with the vehicle wind electric power generator propeller causing it to rotate (York, Figs. 1-2, Element 44; Col. 2, Lines 64-65, “turbine propellers”), the electric power will then be generated and transmitted to the electric vehicle existing battery system as a means of recharging the battery (York, Col. 1, Line 65 through Col. 2, Line 24), a constant generation of vehicle electric power will be in progress (York, Col. 3, Lines 12-15, and Lines 29-31), Termination of the electric vehicle battery recharging power will happen once the vehicle wind electric power generator propeller stop rotating (York, Col. 1, Line 65 through Col. 2, Line 13), connection of the new vehicle wind electric power generating system to the existing electric vehicle battery system (York, Col. 1, Line 65 through Col. 2, Line 24) will improve the storage capabilities of the electric vehicle battery system (York, Col. 3, Lines 29-31, “extended flight times”), connection to the existing electric vehicle battery system will be just as other vehicle battery charging systems are connected without any disruption to the any function of the existing electric vehicle battery power system (York, Col. 1, Line 65 through Col. 2, Line 24), but does not explicitly teach the system being comprised of software and hardware and incorporating sensors and monitoring technologies.
Paasch, however, explicitly teaches software and hardware for function of the vehicle wind electric powering system (Paasch, Fig. 2, Element 205; Paras. [0023] –[0025]), advance sensors and monitoring technologies implemented as a major feature to in the functioning of the vehicle wind power electricity generating system (Paasch, Fig. 2, Elements 210, 215, 220; Para. [0023]).
It would have been obvious to a person having ordinary skill in the art to understand that although York is silent as to the details of monitoring devices and control programming of the wind-powered system, York would inherently incorporate some type of conventional system properties monitoring and logic processing in order to control the controllable devices of the electrical system which is commonly understood in the art.  The monitoring and control taught by Paasch, for operating the control of the wind-powered generation system, teaches one of the many conventional monitoring and control processes utilized in the art for operating the control of the wind-powered generation system.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Paasch, to control the wind-powered generation system of York.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859